1    Melissa Baloian, SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, Ca. 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant EVARISTO GOMEZ
6

7

8
                           IN THE UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                 )     Case No. 1:20-CR-00123-DAD-BAM
12                                                 )
                             Plaintiff,            )     STIPULATION AND ORDER TO
13                                                 )     ALLOW TRAVEL WITH PRETRIAL
                   vs.                             )     LOCATION MONITORING DEVICE;
14                                                 )
     EVARISTO GOMEZ,                               )
15                                                 )
                            Defendant.             )
16                                                 )
                                                   )
17

18
                                            STIPULATION
19

20          The defendant, EVARISTO GOMEZ, by and through his counsel, Melissa Baloian, and

21   the United States of America, by and through it’s counsel, Assistant United States Attorney
22   Laura Withers, hereby stipulate as follows:
23          1.     By previous order, on August 14, 2020, this court ordered Mr. Gomez released
24   under certain conditions, with one of the conditions requiring Mr. Gomez participate in the
25   location monitoring program. (Dkt. 20.)
26          2.     Mr. Gomez is requesting permission to travel for work while on the location
27   monitoring program. Pretrial Services Officer Anthony Perez agrees with this request, as Mr.
28   Gomez has been in compliance.




                                                   -1-
1             3.       The parties agree and stipulate, and request the Court find the following:
2                      a.        Mr. Gomez is allowed to travel for work to Santa Maria, California, on
3                           Tuesday, June 1, 2021, at 3:30 a.m. He is allowed to stay at The Holiday Inn
4                           Hotel, located at 2100 N. Broadway, Santa Maria, Ca., 93454.
5                      b.        Mr. Gomez must return from his employment travel on Friday, June 4,
6                           2021, by 10 p.m.
7                      c.        Once the Court has approved this stipulation, Mr. Gomez must retrieve
8                           his location monitoring equipment and bring it to the hotel in Santa Maria.
9

10            IT IS SO STIUPLATED
11
              Dated: May 28, 2021
12                                                                    /s/ Melissa Baloian
                                                                      _____________________
13                                                                    MELISSA BALOIAN
                                                                      Attorney for Defendant
14

15            Dated: May 28, 2021

16                                                                    /s/ Laura Withers
                                                                      _______________________
17
                                                                      LAURA WITHERS
18                                                                    Assistant United States Attorney

19

20
     -------------------------------------------------------------------------------------------------------------------------
21

22                                                          ORDER
23

24   IT IS SO ORDERED.
25

26
     Dated: May 28, 2021
27
                                                             _______________________________________
28
                                                             UNITED STATES MAGISTRATE JUDGE




                                                                -2-
